Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims merely recite the same composition as stated in both independent claims 1 and 6.  The new claims 11 and 12 are open claims using the term “comprising” which is the same term used in claims 1 and 6. Thus, the claims do not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 1 to 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (jp2016204188) in view of Kazuhiko et al (jp 2008100890).
The Takayuki reference teaches a method and solution for growing silicon carbide, note entire reference.  The solution or solvent consists of silicon, chromium, aluminum and iron, note translated abs.  The amounts of the elements can be varied as needed.  The elements are melted in a graphite crucible and carbon is added.  A seed or wafer of silicon carbide single crystal then contacts the melt to grown the silicon carbide, note translated abs (instant claims 1 and 6).  The difference between the instant claim and the prior art is the vanadium and the specific amounts.  However, the Kazuhiko et al reference teaches a silicon carbide solution of silicon, aluminum and vanadium, note transled abs.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Takayuki reference by the teachings of the Kazuhiko et al reference to substitute the vanadium for the iron to grow the desired silicon carbide crystal, note MPEP 2144.06. 
Further, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable amounts of each element in the combined references in order to improve the properties of  the grown silicon carbide.
In regards to claims 2, and 5 it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable amounts of each element in the combined references in order to improve the properties of  the grown silicon carbide.


			Response to Applicant’s Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.
In view of the applicants’ arguments the rejection over claims 6 to 10 have been withdrawn by the examiner.
Applicants’ argument concerning claims 1 to 5 and 11 is noted.  However, the claims are compositional claims or product claims.  The combined prior art does in fact teach the claims composition and states the amounts can be varied. It is well settled, note MPEP 2144.06, that such a combination of references is well within the skill of the art and obvious to one of ordinary skill in the art.  Since, the art shows that the elements can be combined together, and that the combination of elements does not ruin the intended use.  The success of the composition comes in the use of the composition and not merely just the combination of the elements now claimed.  Further, the art does teach differing compositions, thus rendering the amounts to be an effective and known variable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714